MGI Funds STATEMENT OF ADDITIONAL INFORMATION July 31, 2009, as revisedFebruary 9, 2010 MGI Funds (the “Trust”) is an open-end management investment company that currently offers shares in seven separate and distinct series, representing separate portfolios of investments (each individually referred to as a “Fund,” and collectively referred to as the “Funds”).Each Fund has its own investment objective.The seven Funds are: MGI US Large Cap Growth Equity Fund MGI US Large Cap Value Equity Fund MGI US Small/Mid Cap Growth Equity Fund MGI US Small/Mid Cap Value Equity Fund MGI Non-US Core Equity Fund MGI Core Opportunistic Fixed Income Fund MGI US Short Maturity Fixed Income Fund Each Fund offers interests in four classes of shares: Class S, Class Y-1, Class Y-2, and Class Y-3. Mercer Global Investments, Inc. (the “Advisor”) serves as the investment advisor of the Funds. This Statement of Additional Information (“SAI”) is not a prospectus and should be read only in conjunction with the Funds’ current Prospectuses, each dated July 31, 2009.Portions of the Funds’ Annual Report to Shareholders are incorporated by reference into this SAI.A copy of the Annual Report to Shareholders or a Prospectus may be obtained by calling your plan administrator or recordkeeper or financial advisor, or by calling the Trust toll free at 1-800-428-0980(in the case of Class S shares) or 1-866-658-9896 (in the case of Class Y shares).Each Prospectus contains more complete information about the Funds.You should read it carefully before investing. Not FDIC Insured.May lose value.No bank guarantee. Table of Contents GENERAL INFORMATION ABOUT THE TRUST 1 Diversification Status 1 General Definitions 1 INVESTMENT STRATEGIES 2 ALL FUNDS 2 Borrowing 2 Cash and Short-Term Investments 3 Loans of Portfolio Securities 3 Repurchase Agreements 3 Reverse Repurchase Agreements 4 Swaps 4 Futures 8 Options 9 Index Options 12 Special Risks of Options on Indices 12 Rule 144A and Illiquid Securities 13 Investment Company Securities 14 Issuer Location 14 Short Sales 14 When-Issued Securities 15 Exchange-Traded Funds (“ETFs”) 15 Participatory Notes (“Participation Notes”) 15 Trust Preferred Securities (“TruPS”) 16 EQUITY FUNDS 16 Equity Securities 16 Convertible Securities 16 Real Estate Investment Trusts 17 Private Equity Investments in Public Equity 17 FIXED INCOME FUNDS 18 Eurodollar Securities 18 Lower Rated Debt Securities 18 Inflation Protected Securities 19 Pay-In-Kind Bonds 19 Mortgage-Backed Securities, Mortgage Pass-Through Securities, and Collateralized Mortgage Obligations (“CMOs”) 20 Dollar Rolls 21 To-Be-Announced Securities 22 Other Mortgage-Backed Securities 22 Asset-Backed Securities 22 Equipment Trust Certificates 24 Zero Coupon and Delayed Interest Securities 24 i Structured Notes 25 Foreign Securities 25 Forward Foreign Currency Contracts 25 Non-Deliverable Forwards 26 Options on Foreign Currencies 27 Other Investments 28 INVESTMENT RESTRICTIONS 28 MANAGEMENT OF THE TRUST 29 TRUSTEES’ COMPENSATION 33 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES 34 INVESTMENT ADVISORY, PRINCIPAL UNDERWRITING, AND OTHER SERVICE ARRANGEMENTS 35 Investment Advisor 35 Subadvisors and Portfolio Managers 37 Administrative, Accounting, and Custody Services 41 Principal Underwriting Arrangements 42 Transfer Agency Services 43 Independent Registered Public Accounting Firm 43 Legal Counsel 43 Codes of Ethics 43 Proxy Voting Policies 43 PORTFOLIO TRANSACTIONS AND BROKERAGE COMMISSIONS 44 Portfolio Turnover 47 Selective Disclosure of Portfolio Holdings 48 CAPITAL STOCK AND OTHER SECURITIES 49 ADDITIONAL PURCHASE, EXCHANGE, AND REDEMPTION INFORMATION AND OTHER SERVICES 50 NET ASSET VALUE 50 TAXATION 51 Distributions 51 Taxes 52 FINANCIAL STATEMENTS 62 CALCULATION OF PERFORMANCE DATA 62 APPENDIX A A-1 APPENDIX B B-1 APPENDIX C C-1 ii GENERAL INFORMATION ABOUT THE TRUST The Trust is a Delaware statutory trust organized on March 11, 2005.The Trust currently offers shares in the following seven series, representing separate portfolios of investments: MGI US Large Cap Growth Equity Fund, MGI US Large Cap Value Equity Fund, MGI US Small/Mid Cap Growth Equity Fund, MGI US Small/Mid Cap Value Equity Fund, MGI Non-US Core Equity Fund, MGI Core Opportunistic Fixed Income Fund, and MGI US Short Maturity Fixed Income Fund. Each Fund is currently authorized to offer four classes of shares:Class S shares, Class Y-1 shares, Class Y-2 shares, and Class Y-3 shares (Class Y-1, Class Y-2, and Class Y-3 shares are together, the “Class Y Shares”).As of the date of this SAI, each Fund offers investments in Class Y-3 shares only. Diversification Status Each Fund is classified as “non-diversified” for purposes of the Investment Company Act of 1940, as amended (the “1940 Act”), which means that each Fund is not limited by the 1940 Act with regard to the portion of its assets that may be invested in the securities of a single issuer.To the extent that a Fund, as a non-diversified investment company, makes investments in excess of 5% of its total assets in the securities of a particular issuer, the Fund’s exposure to the risks associated with that issuer is increased.Because each Fund, as a non-diversified investment company, may invest in a limited number of issuers, the performance of particular securities may adversely affect the performance of the Fund or subject the Fund to greater price volatility than that experienced by diversified investment companies. General Definitions As used throughout this SAI, the following terms shall have the meanings listed: “1933
